DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 18-21, drawn to a method of treating an autoimmune disease, and species elections of (a) naltrexone, (b) calcitriol, (c) Psoriasis, and (d) concurrent administration, in the reply filed on May 11, 2022 are acknowledged with appreciation. 
Claims are 9-17 (drawn to Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, 6-8, and 18-21 are readable on the elected species. The non-elected species: naltrexone products and analogues other than naltrexone, vitamin D products and active metabolites other than calcitriol, autoimmune diseases other than psoriasis, and order of administration other than concurrent/ simultaneous administration are herein withdrawn from further consideration as drawn to nonelected species, i.e., claim 5 is presently withdrawn from consideration. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 21 recite the broad recitation “at a dose less than 0.5 mg/kg,” and the claims also recite “preferably less than 0.2 mg/kg,” as well as reciting “more preferably between 0.01 mg/kg and 0.08 mg/kg,” which is/are the narrower statement(s) of the range/ limitation. Claim 8 recites the broad recitation “wherein the autoimmune disease is psoriasis, Systemic Lupus Erythematosis (SLE) or thyroiditis,” and the claim also recites “preferably SLE or thyroiditis,” which is the narrower statement of the limitation.
	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Applying a broadest reasonable interpretation to claims 6 and 21, a person skilled in the art would construe the administration to be “at a dose less than 0.5 mg/kg.”
		
8.	Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 7 and 19 depend from claims 1 and 18, respectively, and recite the limitation "wherein the naltrexone product is selected from the list consisting of … 6-? naltrexol" (applying the broadest reasonable interpretation, one skilled in the art construes this compound to be “6- naltrexol”). However, there is insufficient antecedent basis for this limitation in the claims, because independent claims 1 and 18 fail to recite 6- naltrexol in the group of naltrexone analogues.
	Applying a broadest reasonable interpretation to claims 7 and 19, a person skilled in the art would construe the analogues of naltrexone to be selected from the group consisting of naltrexone, naloxone, methylnaltrexone, or a pharmaceutically acceptable salt(s) thereof.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-4, 6-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the web printout of Woodland Hills Pharmacy 2017, hereafter referred to as “Woodland Hills” (published December 12, 2017, as evidenced by the webpage code, see highlighted section), further in view of Shear, .
 	Claim 1 is directed to a method of treating an autoimmune disease (more specifically psoriasis (claim 8)), comprising administering separately, sequentially or simultaneously (more specifically, simultaneously (claim 3)), a Naltrexone or an analogue thereof, wherein the analogue is methylnaltrexone, naloxone, nalmefene and nalorphine, (more specifically, naltrexone (claim 7)) and a vitamin D or an active metabolite or a pharmaceutically acceptable salt of either (more specifically, calcitriol). Claim 2 is drawn to claim 1, wherein the vitamin D product is to be administered to the subject in an amount sufficient to bring the subject's blood vitamin D concentration to within a range of from 40 to 120 ng/ml. Claim 4 is drawn to claim 1, wherein the naltrexone product and the vitamin D product are provided as a combined preparation. Claim 6 is drawn to claim 1, wherein the naltrexone product is to be administered at a dose less than 0.5 mg/kg, preferably less than 0.2 mg/kg, more preferably between 0.01 mg/kg and 0.08 mg/kg. 
	Claim 18 is directed to a method for the treatment of an autoimmune disease (more specifically psoriasis), comprising administering a subject in need thereof a therapeutically effective amount of naltrexone, or an analogue thereof, wherein the analogue is methylnaltrexone, naloxone, nalmefene and nalorphine, (more specifically naltrexone (claim 20)), and vitamin D or an active metabolite (more specifically, calcitriol), or a pharmaceutically acceptable salt either, wherein said naltrexone products and said vitamin D product are administered separately, sequentially or simultaneously (more specifically, simultaneously). Claim 19 is drawn to claim 18 and limits the naltrexone product. Claim 21 is drawn to claim 18, wherein the naltrexone is to be administered at a dose less than 0.5 mg/kg, preferably less than 0.2 mg/kg, more preferably between 0.01 mg/kg and 0.08 mg/kg. 
	Applying a broadest reasonable interpretation to claims 6 and 21 (see the 35 U.S.C. 112(b) rejections above), a person skilled in the art would construe the administration to be “at a dose less than 0.5 mg/kg.”

	Woodland Hills teaches a method of administering low dose naltrexone orally to treat psoriasis in a patient in need thereof, starting at a dose of 0.5 mg-1.5 mg (see page 3 under “Is LDN Effective for Treating Psoriasis?” and pages 3-4 under “How is LDN Prescribed?”). A dose of 0.5 mg-1.5 mg per patient per day meets the limitation of “less than 0.5 mg/kg” required by claims 6 and 21.
	Woodland Hills is silent as to the administration of calcitriol.
	Yet, Shear teaches that “Calcitriol, the active form of vitamin D3 (1,25-dihydroxyvitamin D3), and its analogues have been used with success, both topically and orally, to treat plaque-type psoriasis,” (see the first paragraph).
	Thus, nothing unobvious is seen in combining the teachings of Woodland Hills and Shear and administering a combination of naltrexone and calcitriol to treat psoriasis in a patient in need thereof. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	
	In the instant case, two known compounds which individually demonstrate activity against psoriasis could be combined for simultaneous administration (or in a single composition) in order to achieve an additive effect, with the expected result of a suitable treatment for the autoimmune disease psoriasis. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, claims 1-4, 6-8 and 18-21 are prima facie obvious.
	
Conclusion
13.	In conclusion, claims 1-21 are present in the application. Claims 5 and 9-17 are withdrawn from consideration. Claims 1-4, 6-8 and 18-21 are rejected. No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611